DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Background
The claim amendments in the Applicant’s Response to Non-Final Office Action, filed on 06/09/21, have been entered.
According to the Amendment, claims 1-20 were pending.  Claims 1, 8, 9, 16, and 17 have been amended.  Claims 4, 12, and 20 have been canceled.  Claim 21 has been added.  Thus, claims 1-3, 5-11, and 13-19, and 21 are pending.


Allowable Subject Matter
Claims 1-3, 5-11, and 13-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a control method for rearranging a plurality of pallets in a dense storage layout that facilitates robot 
Secondly, independent claim 8 is on a control method for rearranging a plurality of pallets in a dense storage layout that facilitates robot access to each pallet and recites, in part, “wherein controlling the at least one robotic device of the plurality of robotic devices to arrange the plurality of pallets in the dense storage layout is performed in response to determining that the amount of space taken up in the warehouse by the plurality of pallets exceeds the threshold amount of space.”  This limitation, either alone or in combination, when considering the claim as a whole were not found in the prior art.  Therefore, claim 8 is allowable.
Thirdly, independent claims 9 and 17 are allowable as each one recites features similar to those above in claim 1.  Claims 10-15 and 18-19 are allowable as they depend from claims 9 and 17 respectively.
Finally, independent claims 16 and 21 are allowable as each one recites features similar to those above in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651